         Case 1:18-cr-00492-PGG           Document 100         Filed 01/15/20   Page 1 of 1




                               JAMES E. NEUMAN, P.C.
                                            Attorney at Law
                                    1 00 Lafayette Street - Suite 501
                                      New York, New York 10013

                                         TEL 212-966-5612
                                        FAX 646-651-4559
                                       www.jamesneuman.com
                                       j ames@jamesneuman.com


                                                        January 15, 2020

                                                                      MEMO ENDORSED
BYECF                                                        Qw»             o c&{-c-v--4 l% k Q,
Hon. Paul G. Gardephe
United States District Judge                    2oo a4 3so,   /we /uh-a &we                          @o

United States Courthouse                          le fel., za7%. 6escz- M--0Doc
40 Foley Square
New York, NY 10007                                     o    d Fe}«,          57 0%,
                                                                             o6>   3&£id£io;

Your Honor:
                Re: United States v English, 18 Cr. 492 (PGG)
                                                                                  Lia .q'
                                                                            ll-ind G G1rdepbe, U.S.D.J.
                                                                           ;-_·; _.. . ~ , I (.o , e 2,
                This letter is submitted to request permission for the defense to file our sentencing
memorandum on or before February 5, 2020. As this Court may recall, sentencing was previously
postponed until February 12, 2020, so that the defense could arrange for a psychologist to evaluate
Mr. English. Yesterday, the psychologist informed me that, due to his own scheduling issues, he

date, I would be able to file the defense sentencing submission on February  5.
cannot provide a completed report until February 3,2010. Assuming he completes his report on that
                                                                                   I have conferred with
AUSA Ni Qian, and she informed me that the government consents provided that they could file a
reply, if necessary, by February 10. Under this approach, the current sentencing date would remain
on February 12'11•

               Should this Court prefer to receive all submissions in more time prior to sentencing,
we suggest as an alternative that the sentencing date be postponed one week or more, with the
understanding that the defense submission would be due two weeks before any sentencing date
chosen by this Court.

                                                        Respectfully submitted,

                                                                sis
                                                        James E. Neuman
